            Case 6:20-cv-00454-ADA Document 67 Filed 03/29/21 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
WSOU Investments, LLC

vs.                                                 Case No.: 6:20-cv-00454-ADA
Microsoft Corporation


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Brooke S. Boll                                              , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Microsoft Corporation                               in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Sidley Austin LLP                                        with offices at:

               Mailing address: 555 West Fifth Street

               City, State, Zip Code: Los Angeles, CA 90013

               Telephone: (213) 896-6000                    Facsimile: (213) 896-6600


       2.      Since    December 2, 2017                      , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is    318372                                              .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               U.S. District Court, C.D. of California       July 25, 2018

               U.S. District Court, N.D. of California       July 30, 2018

               US Court of Appeals, First Circuit            November 2, 2018
               86&RXUWRI$SSHDOV)HGHUDO&LUFXLW          0DUFK
     Case 6:20-cv-00454-ADA Document 67 Filed 03/29/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00454-ADA Document 67 Filed 03/29/21 Page 3 of 4
              Case 6:20-cv-00454-ADA Document 67 Filed 03/29/21 Page 4 of 4

                                    UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

WSOU Investments, LLC

YV                                                                  &DVH1R 6:20-cv-00454-ADA
Microsoft Corporation



                                                             ORDER

       %(,75(0(0%(5('RQWKLVGD\WKHUHZDVSUHVHQWHGWRWKH&RXUWWKH0RWLRQIRU

$GPLVVLRQ3UR+DF9LFHILOHGE\ Brooke S. Boll                                                                      FRXQVHOIRU

Microsoft Corporation                                               DQGWKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUV

WKHIROORZLQJRUGHU

       ,7,625'(5('WKDWWKH0RWLRQIRU$GPLVVLRQ3UR+DF9LFHLV*5$17('DQG

Brooke S. Boll                                       PD\DSSHDURQEHKDOIRI Microsoft Corporation

LQWKHDERYHFDVH

                                    Brooke S. Boll
       ,7,6)857+(525'(5('WKDWLIKHVKH

KDVQRWDOUHDG\GRQHVRVKDOOLPPHGLDWHO\WHQGHUWKHDPRXQWRIPDGHSD\DEOHWRClerk, U.S.

District CourtLQFRPSOLDQFHZLWK/RFDO&RXUW5XOH$7O I  

       6,*1('WKLVWKHGD\RI




                                                                      Please Choose Judge
